Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Ur-Energy Inc. 1128 Clapp Lane P.O. Box 270 Manotick, OntarioK4M 1A3 2. Date of Material Change July 22, 2008 and July 24, 2008 3. News Release Attached as Schedules A and B, respectively, are copies of the news releases issued by Ur-Energy Inc. (the “Corporation”) on July 22 and July 24, 2008 at Denver, Colorado via Marketwire. 4. Summary of Material Change On July 22, 2008, the Corporation announced that its common shares have been approved for listing on the American Stock Exchange (“AMEX”) under the symbol “URG”. On July 24, 2008, the Corporation announced that its common shares were listed on the AMEX. 5. Full Description of Material Change On July 22, 2008, the Corporation announced that its common shares have been approved for listing on the American Stock Exchange (“AMEX”).The Corporation expects to begin trading on AMEX on or about Thursday, July 24, 2008 under the symbol “URG”.This approval is contingent upon the Corporation being in compliance with all applicable listing standards on the date it begins trading on the AMEX, and may be rescinded if the Corporation is not in compliance with such standards. In connection with its application to list on AMEX, Ur-Energy filed a registration statement on Form 40-F, as amended, with the U.S. Securities and Exchange Commission. On July 24, 2008, the Corporation’s common shares were listed on the AMEX.The Corporation will retain its listing on the TSX under the symbol “URE”. Kellogg Capital Group, LLC is the specialist for the Corporation, who has the responsibility of maintaining fair and competitive markets while also assuring equal access to all investors and delivering the best possible trading execution. 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. 7. Omitted Information Not applicable. 8. Executive Officer Paul G. Goss General Counsel & Corporate Secretary Ur-Energy Inc. 10758 W. Centennial Road, Suite 200 Littleton, Colorado80127 Telephone: (720) 981-4588 DATED at Denver, Colorado, this 28th day of July, 2008. UR-ENERGY INC. By/s/ Paul
